FILED
                           NOT FOR PUBLICATION                                 DEC 04 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JIMMY NATHAN MOODY,                             No. 09-56914

              Petitioner - Appellant,           D.C. No. 2:08-cv-04530-ODW-RC
                                                Central District of California,
  v.                                            Los Angeles

DEBRA DEXTER, Warden and
CALIFORNIA DEPT. OF                             ORDER AMENDING
CORRECTIONS, Ironwood State Prison,             MEMORANDUM DISPOSITION
                                                AND DENYING PETITION FOR
              Respondents - Appellees.          PANEL REHEARING


Before: PREGERSON, WARDLAW, and TALLMAN, Circuit Judges.


       The memorandum disposition filed on November 1, 2013, is hereby

amended as follows: Page 2, at lines 15–16: delete “which contains neither a

response from the custodian nor a transcript of an evidentiary hearing.”

       With this amendment, the panel has unanimously voted to deny the Petition

for Panel Rehearing. The Petition for Rehearing filed on November 15, 2013 is

DENIED. No further petitions shall be entertained.